Exhibit 10.1



HYBRID DYNAMICS CORPORATION

SUBSCRIPTION AGREEMENT



          The undersigned (hereinafter “Subscriber”) hereby confirms his/her/its
subscription for the purchase of units (the “Units”) consisting of 2,000 Shares
of Series A 8% Convertible $5.00 Preferred Stock, 20,000 Class A Warrants and
5,000 Shares of Common Stock of Hybrid Dynamics Corporation (the “Securities”),
a Nevada corporation (the “Company”), on the terms described below, at purchase
price of $10,000.00 per unit (the “Purchase Price”);

          Capitalized terms used and not otherwise defined herein shall have the
meanings set forth for such terms in the Company’s Confidential Private
Placement Memorandum, dated November 20, 2007 (as amended or supplemented, and
together with all documents and filings attached thereto, the “Memorandum”). 

          In connection with this subscription, Subscriber and the Company agree
as follows:

1.       Purchase and Sale of the Securities.

          (a)       Under this  Subscription Agreement (“the Subscription
Agreement”), the Company hereby agrees to issue a maximum of fifty (50) Units
(the “Units”) each Unit composed of (i) 2,000 shares its Series A Convertible 8%
Preferred Stock, $5.00 stated value per share (the “Preferred Stock”), (ii)
Class A Warrants for the purchase of 20,000 shares of its $0.00015 par value
common stock at a strike price of $1.00, and (iii) 5,000 shares of common stock
$0.00015 par value (“Unit Common Stock”), at a purchase price of $10,000.00 per
Unit. The Preferred Stock is convertible into the Company’s Common Stock,
$0.00015 par value (the “Common Stock”) at the rate of ten (10) shares of Common
Stock per each one (1) Preferred Share. Subscriber hereby agrees to purchase
from the Company, a number of Units at a price equal to Purchase Price and for
the aggregate subscription amount set forth on the signature page hereto.  The
minimum investment is $10,000.00 per subscriber.  The Subscriber understands
that this subscription is not binding upon the Company until the Company and
Joseph Stevens & Company, Inc. (the “Selling Agent”) accept it.  The Subscriber
acknowledges and understands that acceptance of this subscription will be made
only by a duly authorized representative of the Company executing and mailing or
otherwise delivering to the Subscriber, at the Subscriber’s address set forth
herein, a counterpart copy of the signature page to this Subscription Agreement
indicating the Company’s acceptance of this Subscription.  The Company and the
Selling Agent reserve the right, in their sole discretion for any reason
whatsoever to accept or reject this subscription in whole or in part.  Following
the acceptance of this Subscription Agreement by the Company and the receipt and
acceptance by the Company of subscriptions in an amount equal to the Minimum
Offering (as defined below), the Company shall instruct its transfer agent to
issue and deliver to Subscriber certificates evidencing the appropriate number
of Securities subscribed for against payment in U.S. Dollars of the Purchase
Price.  If this subscription is rejected, the Company and Subscriber shall
thereafter have no further rights or obligations to each other under or in
connection with this Subscription Agreement.  If this subscription is not
accepted














1

--------------------------------------------------------------------------------

 

by the Company on or before the last day of the Offering Period, this
subscription shall be deemed rejected.

          (b)       Subscriber has hereby delivered and paid concurrently
herewith the aggregate Purchase Price set forth on the signature page hereto
required to purchase the Shares subscribed for hereunder, which amount has been
paid in U.S. Dollars by cash, wire transfer or check, subject to collection, to
the order of “American Stock Transfer & Trust Company – Hybrid Dynamics
Corporation  Escrow Account.”

          (c)       Subscriber understands and acknowledges that this
subscription is part of a private placement by the Company of up to $500,000.00
of gross proceeds (subject to an increase of an additional $100,000 of gross
proceeds), which offering is being made on a “best efforts all or none” basis as
to the first thirty (30) Units (for a minimum of $300,000 of gross proceeds)
(the “Minimum Offering”) and on a “best efforts” basis as to the remaining
twenty (20) Units (up to the maximum of $500,000 of gross proceeds the “Maximum
Offering”).  Subscriber understands that payments hereunder as to the Minimum
Offering will be held in a non-interest bearing escrow account established by
the Company and the Selling Agent with American Stock Transfer & Trust Company
as escrow agent, and will be released to the Company if subscriptions for the
Minimum Offering are received and accepted by the Company within the Offering
Period, as extended (as described in the Memorandum).  If subscriptions for the
Minimum Offering are not received and accepted within the Offering Period, as
extended, the funds held in the escrow account will be returned promptly to the
Subscriber in full without interest thereon or deduction therefrom. All
subscriptions received after subscriptions for the Minimum Offering have been
received and accepted from the Company and the Selling Agent will be deposited
into such escrow account until accepted by the Company and the Selling Agent,
whereupon such subscriptions will be released by the escrow agent to the
Company.

2.       Representations and Warranties of Subscriber.  Subscriber represents
and warrants to the Company and Selling Agent as follows:

          (a)       Subscriber is an “accredited investor” as defined by Rule
501 of Regulation D (“Regulation D”) promulgated under the Securities Act of
1933, as amended (the “Act”), and Subscriber is capable of evaluating the merits
and risks of Subscriber’s investment in the Company and has the ability and
capacity to protect Subscriber’s own interests.

          (b)       Subscriber understands that the Shares and the underlying
shares of common stock, par value $.00015 per share (the “Common Stock” and,
with the Shares, the “Securities”) will not be registered under the Act on the
grounds that the issuance thereof is exempt from the registration requirements
of the Act by Section 4(2) of the Act and/or Regulation D promulgated thereunder
as a transaction by an issuer not involving any public offering and that, in the
view of the United States Securities and Exchange Commission (the “Commission”),
the statutory basis for the exception claimed would not be present if the
representations and warranties of Subscriber contained in this Subscription
Agreement or the Confidential Purchase Questionnaire are untrue or,
notwithstanding Subscriber’s representations and warranties, Subscriber




2

--------------------------------------------------------------------------------

 

currently has in mind acquiring the Shares for resale or distribution upon the
occurrence or non-occurrence of some predetermined event.

          (c)       Subscriber is purchasing the Shares subscribed for hereby
for investment purposes for their own account and not with a view to
distribution or resale, nor with the intention of selling, transferring or
otherwise disposing of all or any part thereof for any particular price, or at
any particular time, or upon the happening of any particular event or
circumstances, except selling, transferring, or disposing the Securities in full
compliance with all applicable provisions of the Act, the rules and regulations
promulgated by the Commission thereunder, and applicable state securities laws;
and that an investment in the Shares is not a liquid investment.  Subscriber
understands that the Company is privately held, there is no trading market for
its securities and that the company does not file any reports with the
Commission.

          (d)       Subscriber acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Act or unless an exemption
from such registration is available.  Subscriber is aware of the provisions of
Rule 144 promulgated under the Act, which permits limited resale of securities
purchased in a private placement subject to certain limitations and to the
satisfaction of certain conditions.

          (e)       Subscriber acknowledges that Subscriber has had the
opportunity to ask questions of, and receive answers from, the Company or any
authorized person acting on its behalf concerning the Company and its business
and to obtain any additional information, to the extent possessed by the Company
(or to the extent it could have been acquired by the Company without
unreasonable effort or expense) necessary to verify the accuracy of the
information received by Subscriber.  In connection therewith, Subscriber
acknowledges that Subscriber has had the opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management or any
authorized person acting on its behalf.  Subscriber has received and reviewed
the Memorandum, and all the information that Subscriber desires.  Without
limiting the generality of the foregoing, Subscriber has been furnished with or
has had the opportunity to acquire, and to review all information that
Subscriber desires with respect to the Company’s business, management, financial
affairs and prospects.  In determining whether to make this investment,
Subscriber has relied solely on Subscriber’s own knowledge and understanding of
the Company and its business based upon Subscriber’s own due diligence
investigations and the information furnished pursuant to this paragraph. 
Subscriber understands that no person has been authorized to give any
information or to make any representations which were not contained in the
Memorandum and Subscriber has not relied on any other representations or
information.

          (f)       Subscriber has all requisite legal and other power,
authority and capacity to execute and deliver this Subscription Agreement and to
carry out and perform Subscriber’s obligations under the terms of this
Subscription Agreement.  This Subscription Agreement constitutes a valid and
legally binding obligation of Subscriber, enforceable in accordance with its
terms, and subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and other general principals of equity,
whether such enforcement is considered in a proceeding in equity or law.







3

--------------------------------------------------------------------------------

 

          (g)       Subscriber has carefully considered and has discussed with
the Subscriber’s legal, tax, accounting and financial advisors, to the extent
the Subscriber has deemed necessary, the suitability of this investment and the
transactions contemplated by this Subscription Agreement for the Subscriber’s
particular federal, state, local and foreign tax and financial situation and has
independently determined that this investment and the transactions contemplated
by this Subscription Agreement are a suitable investment for the Subscriber. 
Subscriber has relied solely on such advisors and not on any statements or
representations of the Company or any of its agents.  Subscriber understands
that Subscriber (and not the Company) shall be responsible for Subscriber’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Subscription Agreement.

          (h)       This Subscription Agreement and the Confidential Purchase
Questionnaire accompanying this Subscription Agreement do not contain any untrue
statement of a material fact or omit any material fact concerning Subscriber.
Subscriber has a net worth and annual gross income as stated in the Purchaser
Questionnaire, and all of the answers and statements in the Purchaser
Questionnaire are true and correct.

          (i)       There are no actions, suits, proceedings or investigations
pending against Subscriber or Subscriber’s assets before any court or
governmental agency (nor, to Subscriber’s knowledge, is there any threat
thereof) which would impair in any way Subscriber’s ability to enter into and
fully perform Subscriber’s commitments and obligations under this Subscription
Agreement or the transactions contemplated hereby.

          (j)       The execution, delivery and performance of and compliance
with this Subscription Agreement will not result in any material violation of,
or conflict with, or constitute a material default under, any of Subscriber’s
articles of incorporation or bylaws, if applicable, or any agreement to which
Subscriber is a party or by which Subscriber is bound, nor result in the
creation of any mortgage, pledge, lien, encumbrance or charge against any of the
assets or properties of Subscriber or the Securities.

          (k)       Subscriber acknowledges that an investment in the Securities
is speculative and involves a high degree of risk and that Subscriber can bear
the economic risk of the purchase of the Securities, including a total loss of
Subscriber’s investment. Subscriber has adequate means of providing for current
needs and personal contingencies and has no need for liquidity in an investment
in the Securities.  Subscriber’s overall financial commitment to investments
that are not readily marketable is not disproportionate to Subscriber’s net
worth, and Subscriber’s investment in the Securities will not cause an overall
commitment to become excessive. Subscriber has no reason to anticipate any
change in Subscriber’s personal circumstances, financial or otherwise, which may
cause Subscriber to attempt to resell or transfer the Securities.

          (l)       Subscriber acknowledges that he/she/it has carefully
reviewed and considered the risk factors discussed in the “Risk Factors” section
of the Memorandum prior to making an investment decision.




4

--------------------------------------------------------------------------------

 

          (m)       Subscriber recognizes that no federal, state or foreign
agency has recommended or endorsed the purchase of the Securities.

          (n)       Subscriber is aware that the Securities are and will be,
when issued, “restricted securities” as that term is defined in Rule 144
promulgated under the Act.

          (o)       Subscriber understands that any and all certificates
representing the Securities and any and all securities issued in replacement
thereof or in exchange therefore shall bear the following legend or one
substantially similar thereto, which Subscriber has read and understands:



> > “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
> > SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER
> > THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED,
> > PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
> > REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM
> > REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL
> > FOR THIS CORPORATION, IS AVAILABLE.”

          (p)       In addition, the certificates representing the Securities,
and any and all securities issued in replacement thereof or in exchange
therefore, shall bear such legend as may be required by the securities laws of
the jurisdiction in which Subscriber resides.

          (q)       Because of the restrictions imposed on resale, Subscriber
understands that the Company shall have the right to note stop-transfer
instructions in its stock transfer records, and Subscriber has been informed of
the Company’s intention to do so.  Any sales, transfers, or any other
dispositions of the Securities by Subscriber, if any, will be in compliance with
the Act and all applicable rules and regulations promulgated thereunder.

          (r)       Subscriber acknowledges that Subscriber has such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of an investment in the Securities and of making
an informed investment decision. Subscriber has read the Memorandum (including
the business and risk factors sections and financial statements provided herein)
and  understands and has evaluated the risks and the terms of the offering made
hereby.

          (s)       Subscriber represents that:  (i) Subscriber is able to bear
the economic risks of an investment in the Securities and to afford the complete
loss of the investment, and (ii) (A) Subscriber could be reasonably assumed to
have the capacity to protect his/her/its own interests in connection with this
subscription; or (B) Subscriber has a pre-existing personal or business
relationship with either the Company, the Selling Agent or any affiliate thereof
or of such





5

--------------------------------------------------------------------------------

 

duration and nature as would enable a reasonably prudent purchaser to be aware
of the character, business acumen and general business and financial
circumstances of the Company or such affiliate and is otherwise personally
qualified to evaluate and assess the risks, nature and other aspects of this
subscription.

          (t)       Subscriber further represents that the address set forth
below is Subscriber’s principal residence (or, if Subscriber is a company,
partnership or other entity, the address of its principal place of business);
that Subscriber is purchasing the Securities for Subscriber’s own account and
not, in whole or in part, for the account of any other person; Subscriber is
purchasing the Securities for investment and not with a view to resale or
distribution; and that Subscriber has not formed any entity for the purpose of
purchasing the Securities.

          (u)       Subscriber understands that the Company and the Selling
Agent shall have the unconditional right to accept or reject this subscription,
in whole or in part, for any reason or without a specific reason, in the sole
and absolute discretion of the Company and Selling Agent (even after receipt and
clearance of Subscriber’s funds).  This Subscription Agreement is not binding
upon the Company until accepted in writing by an authorized officer of the
Company.  In the event that the subscription is rejected, then Subscriber’s
subscription funds (to the extent of such rejection) will be returned promptly
in full without interest thereon or deduction therefrom.

          (v)       Reserved.

          (w)      Subscriber represents that Subscriber is not subscribing for
Securities as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over the Internet, television or radio or presented at any seminar or
meeting or any public announcement by the Company.

          (x)       Subscriber has carefully read this Subscription Agreement
and the Memorandum, and Subscriber has accurately completed the Confidential
Purchaser Questionnaire which accompanies this Subscription Agreement.

          (y)       No representations or warranties have been made to
Subscriber by the Company, or any officer, employee, agent, affiliate or
subsidiary of the Company, other than the representations of the Company
contained herein, and in subscribing for the Securities the Subscriber is not
relying upon any representations other than those contained in the Memorandum or
in this Subscription Agreement.

          (z)       To the best of Subscriber’s knowledge, that other than the
Selling Agent, no finder, broker, agent, financial advisor or other
intermediary, nor any purchaser representative or any broker-dealer acting as a
broker, is entitled to any compensation in connection with the transactions
contemplated by this Subscription Agreement.

          (aa)      Subscriber has: (i) not distributed or reproduced the
Memorandum, in whole or in part, at any time, without the prior written consent
of the Company and the Selling Agent, (ii) kept confidential the existence of
the Memorandum and the information contained therein or




6

--------------------------------------------------------------------------------

 

otherwise made available in connection with any further investigation of the
Company and (iii) refrained and shall refrain from trading in any
publicly-traded securities of the Company or any other relevant company for so
long as such recipient has been in possession of the material non-public
information contained in the Memorandum.

          (bb)      If Subscriber is a corporation, partnership, limited
liability company, trust or other entity, the person executing this Subscription
Agreement hereby represents and warrants that the above representations and
warranties shall be deemed to have been made on behalf of such entity and the
Subscriber has made such representations and warranties after due inquiry to
determine the truthfulness of such representations and warranties.

          (cc)       If the Subscriber is a corporation, partnership, limited
liability company, trust or other entity: (i) it is duly organized, validly
existing and in good standing in its jurisdiction of incorporation or
organization and has all requisite power and authority to execute and deliver
this Subscription Agreement and purchase the Securities, as provided herein;
(ii) the purchase of the Securities will not result in any violation of, or
conflict with, any term or provision of the charter, bylaws or other
organizational documents of Subscriber or any other instrument or agreement to
which the Subscriber is a party or is subject; (iii) the execution and delivery
of this Subscription Agreement and Subscriber’s purchase of the Securities has
been duly authorized by all necessary action on behalf of the Subscriber and
constitute a legal, valid and binding agreement of Subscriber.

3.       Representations and Warranties of the Company.  The Company represents
and warrants to Subscriber as follows:

          (a)       The Company is duly organized and validly exists as a
corporation in good standing under the laws of the State of Delaware.

          (b)       The Company has all such corporate power and authority to
enter into, deliver and perform this Subscription Agreement.

          (c)       All necessary corporate action has been duly and validly
taken by the Company to authorize the execution, delivery and performance of
this Subscription Agreement by the Company, and the issuance and sale of the
Securities to be sold by the Company pursuant to this Subscription Agreement. 
This Subscription Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, whether such
enforcement is considered in a proceeding in equity or in law.

          (d)       The authorized capital stock of the Company consists of
99,000,000 shares of the Common Stock, of which 5,187,285 shares is issued and
outstanding as of November 20,  2007, and 1,000,000 shares of preferred stock,
$0.00015 par value, of which 660,000 shares have been designated Series A
Convertible 8% Preferred Stock, and no shares of which are issued




7

--------------------------------------------------------------------------------

 

and outstanding as of the date hereof, and the designations, powers,
preferences, rights, qualifications, limitations, and restrictions in respect of
each class and series of authorized capital stock of the Company, as set forth
in the Company’s articles of incorporation, as amended (the “Articles of
Incorporation”) and the Certificate, will be valid, binding and enforceable, and
in accordance with all applicable laws. Except as disclosed in the Memorandum,
(i) there is no commitment by or obligation of the Company to issue any shares
of capital stock, subscriptions, warrants, options, convertible securities, or
other similar rights to purchase or receive Company securities or to distribute
to the holders of any of its equity securities any evidence of indebtedness,
cash, or other assets, (ii) the Company is under no obligation (contingent or
otherwise) to purchase, redeem, or otherwise acquire any of its equity or debt
securities or any interest therein or to pay any dividend or make any other
distribution in respect thereof, and (iii) there are no voting trusts or similar
agreements, stockholders’ agreements, pledge agreements, transfer restrictions,
buy-sell agreements, rights of first refusal, preemptive rights, or proxies
relating to any securities of the Company. Except as set forth in the
Memorandum, no person holds of record or, to the best of the Company’s
knowledge, beneficially, 5% or more of the outstanding shares of the capital
stock of the Company. All outstanding securities of the Company were issued in
compliance with applicable Federal and state securities laws. The capital stock
of the Company conforms in all material respects to the description thereof
contained in the Memorandum. Except as disclosed in the Memorandum, the Offering
or sale of the Shares as contemplated in the Transaction Documents will not give
rise to any rights for or relating to the registration of any shares of Common
Stock other than the registration rights of the holders of the Shares and
pursuant to the Warrants.

          (e)       Neither the Memorandum nor the Subscription Documents
contain any untrue statement of a material fact, and will not omit to state any
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.

          (f)       Neither the Company nor any Subsidiary is in: (i) violation
of its certificate or articles of incorporation, by-laws or other organizational
documents, (ii) default under, and no event has occurred which, with notice or
lapse of time or both, would constitute a default under or result in the
creation or imposition of any Lien upon any of its property or assets pursuant
to, any material indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its property or assets is subject or (iii) violation in any respect
of any law, rule, regulation, ordinance, directive, judgment, decree or order of
any judicial, regulatory or other legal or governmental agency or body, foreign
or domestic, except (in the case of clause (ii) above) for any Lien disclosed in
the Memorandum and the exhibits thereto and except, in the cases of (ii) and
(iii), where such defaults or violations do not, individually or in the
aggregate, have a Material Adverse Effect. 

          (g)       The Company has never declared, paid or made any dividends
or other distributions of any kind on or in respect of its capital stock other
than as set forth in the Memorandum.




8

--------------------------------------------------------------------------------

 

          (h)       Except as disclosed in the Memorandum, since December 31,
2006, there has been no material adverse change (or any development involving a
prospective material adverse change), whether or not arising from transactions
in the ordinary course of business, in or affecting: (i) the business, condition
(financial or otherwise), results of operations, shareholders’ equity,
properties or prospects of the Company and each Subsidiary, taken as a whole;
(ii) the long-term debt or capital stock of the Company or any of its
Subsidiaries; or (iii) the Placement or consummation of any of the other
transactions contemplated by the Memorandum and hereby.  Since the date of the
latest balance sheet presented in or attached to the Memorandum, neither the
Company nor any Subsidiary has incurred or undertaken any liabilities or
obligations, whether direct or indirect, liquidated or contingent, matured or
unmatured, or entered into any transactions, including any acquisition or
disposition of any business or asset, which are materially adverse to the
Company and the Subsidiaries taken as a whole, except for liabilities,
obligations and transactions which are disclosed in the Memorandum and the
exhibits thereto or incurred in the ordinary course of business.

          (j)       The financial statements, including the notes thereto, and
the supporting schedules included in the Memorandum present fairly, in all
material respects and as of the dates indicated and for the periods specified
the financial position and the cash flows and results of operations of the
Company and the Subsidiaries.  The supporting schedules, if any, included in the
Memorandum present fairly the information required to be stated therein.  The
other financial and statistical information included in the Memorandum present
fairly the information included therein in all material respects.

          (j)       No consent, approval, authorization or order of any court or
governmental or regulatory agency or body or any individual or entity is
required on the part of the Company or any Subsidiary for the lawful
consummation of the transactions contemplated hereby and thereby, except for
such consents and approvals with respect to the offer and sale of the
Securities.

          (k)       Each of the Company and the Subsidiaries has all necessary
consents, approvals, authorizations, orders, registrations, qualifications,
licenses, filings and permits of, with and from all applicable judicial,
regulatory and other legal or governmental agencies and bodies and all third
parties, foreign and domestic (collectively, the “Consents”), to own, lease and
operate their respective properties and conduct their respective businesses as
are now being conducted and as disclosed in the Memorandum, except where the
failure to have any such Consent would not have a Material Adverse Effect.  Each
such Consent is valid and in full force and effect, and neither the Company nor
any Subsidiary has received written notice of any investigation or proceedings
which results in or, if decided adversely to the Company or any Subsidiary,
could reasonably be expected to result in, the revocation of, or imposition of a
materially burdensome restriction on, any Consent. 

          (l)       The Company and each Subsidiary: (i) owns or possesses all
rights to use, option and/or license, as the case may be, all patents, patent
applications, provisional patents,




9

--------------------------------------------------------------------------------

 

trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, formulae, mask works, customer lists,
internet domain names, know-how and other intellectual property (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures, “Intellectual Property”) necessary for the
conduct of their respective businesses as being conducted and as described in
the Memorandum and (ii) does not believe that the conduct of their respective
businesses does or will conflict with, and have not received any notice of any
claim of conflict with, any such right of others, which conflict would have a
Material Adverse Effect.  To the best of the Company’s knowledge, all
Intellectual Property developed by and belonging to the Company or any
Subsidiary (including, without limitation, that which is developed by
consultants to the Company or any Subsidiary) which has not been patented has
been kept confidential so as, among other things, all such information may be
deemed proprietary to the Company.  To the Company’s knowledge, there is no
infringement by third parties of any Intellectual Property.  There are no
pending or, to the Company’s knowledge, threatened actions, suits, proceedings
or claims by others challenging the Company’s or any Subsidiary’s rights in or
to any Intellectual Property, and there are no facts to the knowledge of the
Company which would form a reasonable basis for any such claim.  There is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others that the Company or any Subsidiary infringes or otherwise
violates any Intellectual Property rights of others, in each case which would be
reasonably likely to have a Material Adverse Effect, and the Company is unaware
of any other fact which would form a reasonable basis for any such claim.

4.       Indemnification.  Subscriber agrees to indemnify and hold harmless the
Company, the Selling Agent, and their respective officers, directors, employees,
shareholders, agents representatives and affiliates, and any person acting for
or on behalf of the Company or Selling Agent, from and against any and all
damage, loss, liability, cost and expense (including reasonable attorneys’ fees
and disbursements) which any of them may incur by reason of the failure by
Subscriber to fulfill any of the terms and conditions of this Subscription
Agreement, or by reason of any breach of the representations and warranties made
by Subscriber herein, or in any other document provided by Subscriber to the
Company in connection with the subject matter hereof.  All representations,
warranties and covenants of each of Subscriber and the Company contained herein
shall survive the acceptance of this subscription and the Closings.

5.       Registration Rights; Anti-Dilution Adjustments.  In consideration of
the investment in the Company described in this Agreement and the Memorandum,
the Company hereby grants to the Subscriber the registration rights set forth on
Annex A and the anti-dilution rights set forth on Annex B.  

6.       Miscellaneous.

          (a)       Subscriber agrees not to transfer or assign this
Subscription Agreement or any of Subscriber’s interest herein and further agrees
that the transfer or assignment of the Securities acquired pursuant hereto shall
be made only in accordance with all applicable laws.




10

--------------------------------------------------------------------------------

 

          (b)       Subscriber agrees that Subscriber cannot cancel, terminate,
or revoke this Subscription Agreement or any agreement of Subscriber made
hereunder, and this Subscription Agreement shall survive the death or legal
disability of Subscriber and shall be binding upon Subscriber’s heirs,
executors, administrators, successors, and permitted assigns.

          (c)       Subscriber has read and has accurately completed this entire
Subscription Agreement.

          (d)       This Subscription Agreement, together with the Memorandum
and the Confidential Purchaser Questionnaire, constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended or waived only by a written instrument executed by all parties.

          (e)       Subscriber acknowledges that it has been advised to consult
with Subscriber’s own attorney or accountant regarding this subscription and
Subscriber has done so to the extent that Subscriber deems appropriate.
 Subscriber understands and agrees that Subscriber has not been represented in
this transaction by counsel to the Company or the Selling Agent.

          (f)       Any notice or other document required or permitted to be
given or delivered to the parties hereto shall be in writing and sent: (i) by
fax if the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid), or (b) by registered or
certified mail with return receipt requested (postage prepaid) or (c) by a
recognized overnight delivery service (with charges prepaid).



> > If to the Company, at:
> > 
> > Hybrid Dynamics Corporation
> > 892 North 340 East
> > American Fork, UT 84003
> > Attn: Chief Executive Officer

          If to the Subscriber, at its address set forth on the signature page
to this Subscription Agreement, or such other address as it shall have specified
to the Company in writing, with a copy (which shall not constitute notice) to
each of the following:



> > Joseph Stevens & Company, Inc.
> > 59 Maiden Lane, 32nd Floor
> > New York, NY 10038
> > Attn:  Joseph Sorbara
> > Tel: (212) 361-3020, Fax: (212) 361-3333

          (g)      Failure of the Company to exercise any right or remedy under
this Subscription Agreement or any other agreement between the Company and the
Subscriber, or otherwise, or delay by the Company in exercising such right or
remedy, will not





11

--------------------------------------------------------------------------------

 

operate as a waiver thereof.  No waiver by the Company will be effective unless
and until it is in writing and signed by the Company.

          (h)       This Subscription Agreement shall be enforced, governed and
construed in all respects in accordance with the laws of the State of New York,
as such laws are applied by the New York courts except with respect to the
conflicts of law provisions thereof, and shall be binding upon the Subscriber,
the Subscriber’s heirs, estate, legal representatives, successors and permitted
assigns and shall inure to the benefit of the Company, its successors and
assigns.

          (i)       Any legal suit, action or proceeding arising out of or
relating to this Subscription Agreement or the transactions contemplated hereby
shall be instituted exclusively in New York Supreme Court, County of New York,
or in the United States District Court for the Southern District of New York. 
The parties hereto hereby:  (i) waive any objection which they may now have or
hereafter have to the venue of any such suit, action or proceeding, and (ii)
irrevocably consent to the jurisdiction of the New York Supreme Court, County of
New York, and the United States District Court for the Southern District of New
York in any such suit, action or proceeding.  The parties further agree to
accept and acknowledge service of any and all process which may be served in any
such suit, action or proceeding in the New York Supreme Court, County of New
York, or in the United States District Court for the Southern District of New
York and agree that service of process upon a party mailed by certified mail to
such party’s address shall be deemed in every respect effective service of
process upon such party in any such suit, action or proceeding.

          (j)       If any provision of this Subscription Agreement is held to
be invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed modified to conform to such statute or rule of
law.  Any provision hereof that may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provisions hereof.

          (k)       The parties understand and agree that money damages would
not be a sufficient remedy for any breach of the Subscription Agreement by the
Company or the Subscriber and that the party against which such breach is
committed shall be entitled to equitable relief, including injunction and
specific performance, as a remedy for any such breach, without the necessity of
establishing irreparable harm or posting a bond therefore.  Such remedies shall
not be deemed to be the exclusive remedies for a breach by either party of the
Subscription Agreement but shall be in addition to all other remedies available
at law or equity to the party against which such breach is committed.

          (l)       All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, singular or plural, as identity of
the person or persons may require. 

          (m)       This Subscription Agreement may be executed in counterparts
and by facsimile, each of which shall be deemed an original, but all of which
shall constitute one and the same instrume.





12

--------------------------------------------------------------------------------

 

Signature Page for Individuals:

          IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement
to be executed as of the date indicated below.




$___________________________________


___________________________________

Purchase Price ($10,000.00 per unit)

Number of Units


____________________________________


___________________________________

Print or Type Name

Print or Type Name (Joint-owner)


____________________________________


___________________________________

Signature

Signature (Joint-owner)


___________________________________


__________________________________

Date

Date (Joint-owner)


____________________________________


___________________________________

Social Security Number

Social Security Number (Joint-owner)


__________________________________


____________________________________


___________________________________


____________________________________

Address

Address (Joint-owner)


_______ Joint Tenancy

______ Tenants in Common

             Tenancy by the Entirety


Wiring Instructions:



Bank Name:



JP MORGAN CHASE BANK

ABA #:



 021 000 021

Acct #:





Acct. Name:



American Stock Transfer & Trust Company as Escrow Agent for
Hybrid Dynamics Corporation  





S-1

--------------------------------------------------------------------------------

 

Partnerships, Corporations or Other Entities:

          IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement
to be executed as of the date indicated below.


$ ______________________________                                
__________________________
   Total Purchase Price ($10,000.00 per unit)                            Number
of Units


____________________________________
Print or Type Name of Entity


__________________________________________________________________________
Address


____________________________________            ________________________________
Taxpayer I.D. No. (if applicable)                                  Date



By: ____________________________________      ________________________________
Signature: Name:                                                          Print
or Type Name and Indicate
           
    Title:                                                             Title or
Position with Entity


____________________________________            ________________________________
Signature (other authorized signatory)                            Print or Type
Name and Indicate
                                                                                   
Title or Position with Entity


Wiring Instructions:



Bank Name:



JP MORGAN CHASE BANK

ABA #:



021 000 021

Acct #:





Acct. Name:



American Stock Transfer & Trust Company as Escrow Agent for
Hybrid Dynamics Corporation 





S-2

--------------------------------------------------------------------------------

 

[Company Execution Page for Subscription Agreement]




          IN WITNESS WHEREOF, the Company has caused this Subscription Agreement
to be executed, and the foregoing subscription accepted, as of the date
indicated below.

                                                                                HYBRID
DYNAMICS CORPORATION



                                                                                By: 
__________________________________
                                                                                      
Name:
                                                                                      
Title:



Date: __________________________, 2007









S-3

--------------------------------------------------------------------------------

 

Annex A

Registration Rights



          Hybrid Dynamics Corporation hereby grants to the Subscriber the
following registration rights. 

          1.       Definitions.

          Capitalized terms used herein without definition shall have the
respective meanings given such terms as set forth in the Subscription Agreement
between Hybrid Dynamics Corporation and the subscriber signatory thereto (the
“Subscription Agreement”) or in the Company’s Confidential Private Placement
Memorandum, dated as of November 20, 2007 (as amended or supplemented, and
together with all documents and filings attached thereto, the “Memorandum”).  As
used herein, the following terms shall have the following meanings:



                     Business Day:  Any day other than a day on which banks are
authorized or required to be closed in the State of New York.

Commission:  The United States Securities and Exchange Commission.

Common Stock:  The common stock, par value $.00015 per share, of the Company.

Exchange Act:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission promulgated thereunder.

Holder or Holders:  Any holder of the Registrable Securities.

Person:  Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization or government or other
agency or political subdivision thereof.

Prospectus:  The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

Registrable Securities:  The shares of Series A Convertible 8% Preferred Stock,
the Class A Warrants, the shares of Common Stock and the shares of Common




A-1

--------------------------------------------------------------------------------

 

                     Stock underlying each of the Series A Convertible 8%
Preferred Stock and Class A Warrants the until either as such time as (1) a
Registration Statement covering such Registrable Securities has been declared
effective by the Commission and such Registrable Securities have been disposed
of pursuant to such effective Registration Statement or (2) such Registrable
Securities are saleable pursuant to Rule 144K (or any similar provision then in
force) under the Securities Act, without any restriction, whichever is earlier.

Registration Statement:  Any registration statement of the Company that covers
any of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statements, including post effective amendments, all exhibits, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.


          2.       Registration Rights.



                     (a)       Automatic Registration.  The Company shall file a
registration providing for the resale, under the Securities Act by the Holders,
of all Registrable Securities within 120 days of the final closing of the
Offering, as described in the Memorandum.

          (b)       Exceptions.  Notwithstanding the foregoing, the Company may
delay the registration of Registrable Securities pursuant to Section 2(a) hereof
for the time periods described in Section 2(c) hereof upon the occurrence of any
of the following:





                               (i)       The Company shall have previously
entered into an agreement or letter of intent contemplating an underwritten
public offering on a firm commitment basis of Common Stock or securities
convertible into or exchangeable for Common Stock and the managing underwriter
of such proposed public offering advises the Company in writing that in its
opinion such proposed underwritten offering would be materially and adversely
affected by a concurrent registered offering of Registrable Securities (such
opinion to state the reasons therefore);

          (ii)       During the two (2) month period immediately preceding such
request, the Company shall have entered into an agreement or letter of intent,
which has not expired or otherwise terminated, contemplating a material business
acquisition by the Company or its subsidiaries whether by way of merger,
consolidation, acquisition of assets, acquisition of securities or otherwise; or





A-2

--------------------------------------------------------------------------------

 

                               (iii)       At the time of receipt of a
registration request, the Company is engaged, or its board of directors has
adopted by resolution a plan to engage, in any program for the purchase of
Common Stock or securities convertible into or exchangeable for Common Stock
and, in the opinion of counsel, reasonably satisfactory to the requesting
Holders, the distribution of the Common Stock to be registered would cause such
purchase to be in violation of Regulation M promulgated under the Exchange Act.


                     (c)       Period of Delay.  If an event described in
clauses (i) through (iii) of Section 2(b) shall occur, the Company may, by
written notice to the Holders, delay the filing of a Registration Statement with
respect to the Registrable Securities to be covered thereby for a period of time
not exceeding 60 days. 



          3.       Registration Procedures.

          In connection with the registration obligations of the Company
pursuant to the terms and conditions of this Agreement, the Company shall:



          

          (a)       prior to filing a Registration Statement or Prospectus or
any amendments or supplements thereto, including documents incorporated by
reference after the initial filing of the Registration Statement, the Company
will furnish to Joseph Stevens & Company & Co. (“Placement Agent”) on behalf of
the selling shareholders named therein (the “Selling Holders”), and legal
counsel to Joseph Stevens & Company & Co., draft copies of all such documents
proposed to be filed at least thee (3) Business Days prior thereto, which
documents will be subject to the review of such counsel.

          (b)       as promptly as practicable prepare and file with the
Commission such amendments and post-effective amendments to the Registration
Statement as may be necessary to keep such Registration Statement effective for
the period required pursuant to Section 2; cause the Prospectus to be
supplemented by any required Prospectus supplement, and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act; and comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all Registrable Securities covered by such Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Selling Holders set forth in such Registration Statement or
supplement to the Prospectus;

          (c)       as promptly as practicable furnish to any Selling Holder and
Placement Agent, without charge, such number or conformed copies of such
Registration Statement and any post-effective amendment thereto and such number
of copies of the Prospectus (including each preliminary Prospectus) and any
amendments or supplements thereto, and any documents incorporated by reference
therein, as such Selling Holder or Placement Agent may reasonably request in
order to facilitate the disposition of the Registrable Securities being sold by
such Selling Holder (it being understood that the Company consents to the use of
the Prospectus and any amendment or supplement thereto by




A-3

--------------------------------------------------------------------------------

 

          

each Selling Holder and the Placement Agent, in connection with the offering and
sale of the Registrable Securities covered by the Prospectus or any amendment or
supplement thereto); provided, that before filing a Registration Statement or
Prospectus relating to the Registrable Securities or any amendments or
supplements thereto, the Company will furnish to counsel named in clause (a)
above copies of all documents proposed to be filed at least three (3) Business
Days prior to the filing thereof, which documents will be subject to the review
of such counsel;

          (d)       on or prior to the date on which the Registration Statement
is declared effective, register or qualify such Registrable Securities under
such other securities or “blue sky” laws of such jurisdictions as any Selling
Holder, Holders’ Counsel or underwriter reasonably requests and do any and all
other acts and things which may be necessary or advisable to enable such Selling
Holder to consummate the disposition in such jurisdictions of such Registrable
Securities owned by such Selling Holder; keep each such registration or
qualification (or exemption therefrom) effective during the period which the
Registration Statement is required to be kept effective; and do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by the applicable
Registration Statement; provided that the Company shall not be required to (i)
qualify to do business as a foreign corporation or as a broker-dealer in any
jurisdiction where it is not then so qualified or (ii) take any action which
would subject it to general service of process or to taxation in any
jurisdiction where it is not then so subject;

          (e)       cause the Registrable Securities covered by such
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the Selling Holders to
consummate the disposition of such Registrable Securities;

          (f)       as promptly as practicable notify each Selling Holder,
Holders’ Counsel and any underwriter and (if requested by any such Person)
confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information to be included in any
Registration Statement or Prospectus or otherwise, (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement or the initiation or threatening of any proceedings for that purpose,
(iv) of the issuance by any state securities commission or other regulatory
authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under state securities or
“blue sky” laws or the initiation of any proceedings for that purpose and (v) of
the happening of any event which makes any statement made in a Registration
Statement or related Prospectus or any document incorporated or deemed to be
incorporated by reference therein untrue or which requires the making of any
changes in such Registration Statement, Prospectus or documents so that they
will not contain any




A-4

--------------------------------------------------------------------------------

 

          

untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading;
and, as promptly as practicable thereafter, prepare and file with the Commission
and furnish a supplement or amendment to such Prospectus so that, as thereafter
deliverable to the purchasers of such Registrable Securities, such Prospectus
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

          (g)       use its reasonable efforts to prevent the issuance of any
order suspending the effectiveness of a Registration Statement, and, if one is
issued, to obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement at the earliest possible moment.


          Each Selling Holder, upon receipt of any notice from the Company of
the happening of any event of the kind described in subsection (f) of this
Section 3, shall forthwith discontinue disposition of the Registrable Securities
until such Selling Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by subsection (f) of this Section 3 or until it is
advised in writing (the “Advice”) by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings which are incorporated by reference in the Prospectus, and, if so
directed by the Company, such Selling Holder will, destroy all copies, other
than permanent file copies then in such Selling Holder’s possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice.  In the event that the Company shall give any such notice, the
time periods for which a Registration Statement is required to be kept effective
pursuant to Section 2 hereof shall be extended by the number of days during the
period from and including the date of the giving of such notice to and including
the date when each Selling Holder shall have received (i) the copies of the
supplemented or amended Prospectus contemplated by Section 3(f) or (ii) the
Advice.

          4.       Registration Expenses.



          

          (a)       All expenses incident to the Company’s performance of, or
compliance with, the provisions hereof, including without limitation, all
Commission and securities exchange or FINRA registration (which fees shall be
payable in advance) and filing fees, fees and expenses of compliance with
securities or “blue sky” laws (including fees and disbursements of counsel in
connection with “blue sky” qualifications of the Registrable Securities),
printing expenses, messenger and delivery expenses, internal expenses
(including, without limitation, all salaries and expenses of the Company’s
officers and employees performing legal or accounting duties), fees and expenses
incurred in connection with the listing of the securities to be registered, if
any, on each securities exchange on which  securities issued by the Company are
then listed, the fees and disbursements of counsel for the Company and its
independent certified public accountants (including the expense of any special
audit or “cold comfort” letters required by, or incident to, such performance),
Securities Act liability insurance (if the Company elects to obtain such
insurance), reasonable fees and expenses of any special experts




A-5

--------------------------------------------------------------------------------

 

          

retained by the Company in connection with such registration, fees and expenses
of other Persons retained by the Company in connection with each registration
hereunder (but not including any underwriting fees, discounts or commissions
attributable to the sale of Registrable Securities) and the fees and expenses of
counsel to the Placement Agent  in an amount equal to $15,000 for review of the
Regsitration Statement and for filings under FINRA Rule 2710 are herein called
“Registration Expenses.”

          (b)       The Company will pay all Registration Expenses in connection
with each Registration Statement filed pursuant to Section 2 except as otherwise
set forth therein.  Other than as specifically provided for in Section 4(a)
hereto, all expenses to be borne by the Holders in connection with any
Registration Statement filed pursuant to Section 2 (including, without
limitation, all underwriting fees, discounts or commissions attributable to such
sale of Registrable Securities) shall be borne by the participating Holders pro
rata in relation to the number of Registrable Securities to be registered by
each Holder.


          5.       Indemnification; Contribution.



          

          (a)       Indemnification by the Company.  The Company agrees to
indemnity and hold harmless, to the full extent permitted by law, each Holder,
its officers, directors and each Person who controls such Holder (within the
meaning of the Securities Act), and any agent or investment adviser thereof,
against all losses, claims, damages, liabilities and expenses (including
reasonable attorneys’ fees and costs of investigation) arising out of or based
upon any untrue or alleged untrue statement of material fact contained in any
Registration Statement, any amendment or supplement thereto, any Prospectus or
preliminary Prospectus or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same arise out of or are based
upon any such untrue statement or omission based upon information with respect
to such Holder furnished in writing to the Company by or on behalf of such
Holder expressly for use therein; provided that, in the event that the
Prospectus shall have been amended or supplemented and copies thereof as so
amended or supplemented, shall have been furnished to a Holder prior to the
confirmation of any sales of Registrable Securities, such indemnity with respect
to the Prospectus shall not inure to the benefit of such Holder if the Person
asserting such loss, claim, damage or liability and who purchased the
Registrable Securities from such holder did not, at or prior to the confirmation
of the sale of the Registrable Securities to such Person, receive a copy of the
Prospectus as so amended or supplemented and the untrue statement or omission of
a material fact contained in the Prospectus was corrected in the Prospectus as
so amended or supplemented.

          (b)       Indemnification by Holders of Registrable Securities.  In
connection with any Registration Statement in which a Holder is participating,
each such Holder will furnish to the Company in writing such information with
respect to the name and address of such Holder and such other information as may
be reasonably required for use in connection with any such Registration
Statement or Prospectus and agrees to indemnity,




A-6

--------------------------------------------------------------------------------

 

          

to the full extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses resulting from any
untrue statement of a material fact in the Registration Statement or Prospectus
or any amendment thereof or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent, that
such untrue or alleged untrue statement relates to any information with respect
to such Holder so furnished in writing by such Holder specifically for inclusion
in any Prospectus or Registration Statement; provided, however, that such Holder
shall not be liable in any such case to the extent that prior to the filing of
any such Registration Statement or Prospectus or amendment thereof or supplement
thereto, such Holder has furnished in writing to the Company information
expressly for use in such Registration Statement or Prospectus or any amendment
thereof or supplement thereto which corrected or made not misleading information
previously furnished to the Company.  In no event shall the liability of any
Selling Holder hereunder be greater in amount than the dollar amount of the
proceeds received by such Selling Holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

          (c)       Conduct of Indemnification Proceedings.  Any Person entitled
to indemnification hereunder agrees to give prompt written notice to the
indemnifying party after the receipt by such Person of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which such Person will claim indemnification or contribution
pursuant to the provisions hereof and, unless in the judgment of counsel of such
indemnified party a conflict of interest may exist between such indemnified
party and the indemnifying party with respect to such claim, permit the
indemnifying party to assume the defense of such claim.  Whether or not such
defense is assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its consent (but such
consent will not be unreasonably withheld).  No indemnifying party will consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation.  If the indemnifying party is not entitled to, or elects not to,
assume the defense of a claim, it will not be obligated to pay the fees and
expenses of more than one counsel (plus such local counsel, if any, as may be
reasonably required in other jurisdictions) with respect to such claim, unless
in the judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim, in which event the indemnifying party shall be obligated
to pay the fees and expenses of such additional counsel or counsels.  For the
purposes of this Section 5(c), the term “conflict of interest” shall mean that
there are one or more legal defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party or
such other indemnified parties, as applicable, which different or additional
defenses make joint representation inappropriate.




A-7

--------------------------------------------------------------------------------

 

          

          (d)       Contribution.  If the indemnification from the indemnifying
party provided for in this Section 5 is unavailable to an indemnified party
hereunder in respect of any losses, claims, damages, liabilities or expenses
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and indemnified parties in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations.  The relative fault of such
indemnifying party and indemnified parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact, has been made by, or relates to
information supplied by, such indemnifying party or indemnified parties, and the
parties intent, knowledge, access to information and opportunity to correct or
prevent such action.  The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

          (e)       If indemnification is available under this Section 5, the
indemnifying parties shall indemnity each indemnified party to the full extent
provided in Sections 5(a) and (b) without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 5.


          6.       Transfer of Rights.

          The rights to cause the Company to register Registrable Securities
granted pursuant to the provisions hereof may be transferred or assigned by any
Holder to a transferee or assignee; provided; however, that the transferee or
assignee of such rights assumes the obligations of such transferor or assignor,
as the case may be, hereunder.

          7.       Amendment

          Except as otherwise provided herein, the provisions hereof may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given unless the Company has obtained the
written consent of Holders of at least a majority of the aggregate number of the
Registrable Securities then outstanding.









A-8

--------------------------------------------------------------------------------

 

Annex B

Anti-Dilution Rights




Hybrid Dynamics Corporation hereby grants to the Subscriber the following
anti-dilution rights, which shall be in effect from the period commencing upon
the date of the initial Closing until the earlier of (i) one (1) year from the
date of final closing of the offering or (ii) the date that the registration
statement filed pursuant to this Annex A of this Subscription Agreement is
declared effective by the Securities and Exchange Commission.

          1.       Definitions.  Capitalized terms used herein without
definition shall have the respective meanings given such terms in: (i) the
Subscription Agreement between Hybrid Dynamics Corporation and the Subscriber
signatory thereto (the “Subscription Agreement”), or (ii) the Warrant
certificate issued to the Subscriber in connection with the Placement, the form
of which is attached to the Memorandum (defined below) as Exhibit C, or (iii) in
the Company’s Confidential Private Placement Memorandum, dated as of November
20,  2007 (as amended or supplemented, and together with all documents and
filings attached thereto, the “Memorandum”).  As used herein the term
“Discounted Price” means an amount per share of Common Stock (or other
securities convertible into Common Stock) less than the Common Stock Purchase
Price ($0.667 per share), and the term “Discounted Price Transaction” means each
sale or issuance of Common Stock (or securities convertible into Common Stock)
at a Discounted Price.

          2.       Issuance of Additional Shares of Common Stock.  If, the
Company shall issue or sell any shares of Common Stock (or other securities
convertible into Common Stock) at a Discounted Price, then each Subscriber
shall, within thirty (30) days of the applicable Discounted Price Transaction,
be issued by the Company a number of additional shares of Common Stock
calculated by multiplying the number of shares of Common Stock purchased by the
Subscriber in the Placement by a fraction, the numerator of which is the
Subscriber’s Common Stock Purchase Price per share in the Placement and the
denominator of which is the Discounted Price per share in the Discounted Price
Transaction and subtracting the number of shares of Common Stock purchased by
the Subscriber in the Placement. Notwithstanding anything to the contrary
herein, in no event shall the aggregate number of shares issuable under this
annex B to the Subscribers exceed 9,300,000 shares in the aggregate.

          3.       Permitted Issuances Excluded.  No additional shares of Common
Stock will be issued due to, or as a result of, any Permitted Issuances. 
“Permitted Issuances” shall have mean provided, however, no such adjustment
shall be made in the event of an issuance in connection with (i) stock options
or other awards pursuant to an incentive stock plan which has been approved by
stock holders of the Company, or (ii) outstanding convertible securities,
outstanding as of the original issue date of the Memorandum, or (iii) issuances
for goods or services to unaffiliated persons or the payment of creditors, that
shall not exceed 400,000 shares in the aggregate.







B-1

--------------------------------------------------------------------------------

 

          4.       Procedures for Issuances of Additional Shares of Common
Stock.  The Company may retain a firm of independent public accountants of
recognized standing selected by the Company’s board of directors (who may be the
regular accountants employed by the Company) to make any computation required by
this Annex B.























B-2

--------------------------------------------------------------------------------

 

EXHIBIT C


CONFIDENTIAL PURCHASER QUESTIONNAIRE


HYBRID DYNAMICS CORPORATION





Please review, sign on page 6, and return to:

Joseph Stevens & Company, Inc.
59 Maiden Lane, 32nd Floor
New York, NY 10038

Attention: Fabio Migliaccio
Phone: (212) 361-3000
Fax: (212) 361-3333















--------------------------------------------------------------------------------

 

CONFIDENTIAL PURCHASER QUESTIONNAIRE

HYBRID DYNAMICS CORPORATION



THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
SUBSCRIPTION AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF
SECURITIES FROM HYBRID DYNAMICS CORPORATION  (THE “COMPANY”).

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE.  NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY AND ITS CONTROLLING PERSONS.

Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Subscription Agreement between
Hybrid Dynamics Corporation and the subscriber signatory thereto (the
“Subscription Agreement”) or in the Company’s Confidential Private Placement
Memorandum, dated as of November 20, 2007 (as amended or supplemented, and
together with all documents and filings attached thereto, the “Memorandum”).

          (1)       The undersigned represents and warrants that he, she or it
comes within at least one category marked below, and that for any category
marked, he, she or it has truthfully set forth, where applicable, the factual
basis or reason the undersigned comes within that category.  The undersigned
agrees to furnish any additional information which the Company deems necessary
in order to verify the answers set forth below.



Category A        The undersigned is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with his or
her spouse, presently exceeds $1,000,000.

Explanation.  In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.    Category B        The undersigned is an individual (not a
partnership, corporation, etc.) who had an income in excess of $200,000 in each
of the two most recent years, or joint income with his or her spouse in excess
of $300,000 in each of those years (in each case including foreign income, tax
exempt income and full amount of capital gains and losses but excluding any
income of other family members and any unrealized capital appreciation) and has
a reasonable expectation of reaching the same income level in the current year.




C-1

--------------------------------------------------------------------------------

 

Category C        The undersigned is a director or executive officer of the
Company which is issuing and selling the Securities.    Category D        The
undersigned is a bank, as defined in Section 3(a)(2) of the Securities Act of
1933, as amended (the “Act”); a savings and loan associa­tion or other
institution as defined in Section 3(a)(5)(A) of the Act, whether acting in its
individual or fiduciary capacity; any insurance company as defined in
Section 2(13) of the Act; any investment company registered under the Investment
Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors (describe entity).

                                                                                                                       
                                                                                                                       

   Category E       

The undersigned is a private business development company as defined in section
202(a) (22) of the Investment Advisors Act of 1940 (describe entity) 

                                                                                                                       
                                                                                                                       

   Category F       

The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.
(describe entity)

                                                                                                                       
                                                                                                                       




C-2

--------------------------------------------------------------------------------

 

Category G        The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
where the purchase is directed by a “sophisticated investor” as defined in
Regulation  506(b)(2)(ii) under the Act.    Category H       

The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. 
If relying upon this Category alone, each equity owner must complete a separate
copy of this Purchaser Questionnaire.  (describe entity)

                                                                                                                       
                                                                                                                       

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the applicable Closing (as defined in the Memorandum) in the
event that the representations and warranties in this Purchaser Questionnaire
shall cease to be true, accurate and complete.


          (2)       Suitability (please answer each question)





                     (a) For an individual, please describe your current
employment, including the company by which you are employed and its principal
business:

                                                                                                                                   
                                                                                                                                   
                                                                                                                                   

   (b) For an individual, please describe any college or graduate degrees held
by you:   

                                                                                                                                   
                                                                                                                                   
                                                                                                                                   

   (c) For all subscribers, please list types of prior investments:   

                                                                                                                                   
                       
                                                                                                           
                                                                                                                                   

      (d) For all subscribers, please state whether you have you participated in
other private placements before:


> > > YES
> > > 
> > > ________
> > > 
> > > 
> > > 
> > > NO
> > > 
> > > ________



C-3

--------------------------------------------------------------------------------

 

                     (e)        If your answer to question (d) above was “YES”,
please indicate frequency of such prior participation in private placements of:


> > > Public
> > >           Companies          
> > > 
> > > Private
> > >           Companies          
> > > 
> > >   
> > > 
> > > Frequently
> > > 
> > > ____________________
> > > 
> > > ____________________
> > > 
> > > Occasionally
> > > 
> > > ____________________
> > > 
> > > ____________________
> > > 
> > > Never
> > > 
> > > ____________________
> > > 
> > > ____________________



                     (f) For individuals, do you expect your current level of
income to significantly decrease in the foreseeable future?


> > > YES
> > > 
> > > ________
> > > 
> > > 
> > > 
> > > NO
> > > 
> > > ________


                     (g) For trust, corporate, partnership and other
institutional subscribers, do you expect your total assets to significantly
decrease in the foreseeable future?


> > > YES
> > > 
> > > ________
> > > 
> > > 
> > > 
> > > NO
> > > 
> > > ________


                     (h) For all subscribers, do you have any other investments
or contingent liabilities which you reasonably anticipate could cause you to
need sudden cash requirements in excess of cash readily available to you?


> > > YES
> > > 
> > > ________
> > > 
> > > 
> > > 
> > > NO
> > > 
> > > ________


                     (i) For all subscribers, are you familiar with the risk
aspects and the non-liquidity of investments such as the Securities for which
you seek to purchase?


> > > YES
> > > 
> > > ________
> > > 
> > > 
> > > 
> > > NO
> > > 
> > > ________


                     (j) For all subscribers, do you understand that there is no
guarantee of financial return on this investment and that you run the risk of
losing your entire investment?


> > > YES
> > > 
> > > ________
> > > 
> > > 
> > > 
> > > NO
> > > 
> > > ________

          (3)       Manner in which title is to be held: (circle one)

                    (a)       Individual Ownership




C-4

--------------------------------------------------------------------------------

 

                    (b)       Community Property
                    (c)        Joint Tenant with Right of Survivorship (both
parties must sign)
                    (d)        Partnership
                    (e)        Tenants in Common
                    (f)         Company
                    (g)        Trust
                    (h)        Other

          (4)       NASD Affiliation.

                    Are you affiliated or associated with an NASD member firm
(please check one):



> > YES
> > 
> > ________
> > 
> > 
> > 
> > NO
> > 
> > ________
> > 
> > 
> > If Yes, please describe how you are affiliated/associated:
> > 
> > _________________________________________________________
> > _________________________________________________________
> > _________________________________________________________
> > 
> > *If subscriber is a Registered Representative with an NASD member firm, have
> > the following acknowledgment signed by the appropriate party:
> > 
> > The undersigned NASD member firm acknowledges receipt of the notice required
> > by the NASD Conduct Rules.
> > 
> > _________________________________
> > Name of NASD Member Firm
> > 
> > 
> > By: ______________________________
> >                   Authorized Officer
> > 
> > Date: ____________________________



          (5)       For Trust Subscribers

          A. Certain trusts generally may not qualify as accredited investors
except under special circumstances.  Therefore, if you intend to purchase the
shares of the Company’s stock in whole or in part through a trust, please answer
each of the following questions.






C-5

--------------------------------------------------------------------------------

 

          Is the trustee of the trust a national or state bank that is acting in
its fiduciary capacity in making the investment on behalf of the trust?

                                                  Yes ▣             
                   No ▣

            Does this investment in the Company exceed 10% of the trust assets?

                                                  Yes ▣             
                   No ▣

          B. If the trust is a revocable trust, please complete Question 1
below.  If the trust is an irrevocable trust, please complete Question 2 below.

          1.       REVOCABLE TRUSTS

                    Can the trust be amended or revoked at any time by its
grantors:

                                                  Yes ▣             
                   No ▣



                     If yes, please answer the following questions relating to
each grantor (please add sheets if necessary):

Grantor Name: _________________________

          Net worth of grantor (including spouse, if applicable), including
home, home furnishings and automobiles exceeds $1,000,000?

                              Yes ▣                                 No ▣

                                                  OR

          Income (exclusive of any income attributable to spouse) was in excess
of $200,000 for 2005 and 2006 and is reasonably expected to be in excess of
$200,000 for 2007?

                              Yes ▣                                 No ▣

                                                  OR

          Income (including income attributable to spouse) was in excess of
$300,000 for 2005 and 2006 and is reasonably expected to be in excess of
$300,000 for 2007?

                              Yes ▣                                 No ▣





C-6

--------------------------------------------------------------------------------

 

          2.       IRREVOCABLE TRUSTS

                    If the trust is an irrevocable trust, please answer the
following questions:

                    Please provide the name of each trustee:

                    Trustee Name: ________________________________________

                    Trustee Name: ________________________________________

                              Does the trust have assets greater than $5
million?

                                                  Yes ▣             
                   No ▣





                               Do you have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Company?

                              Yes ▣                                 No ▣

          Indicate how often you invest in:

          Marketable Securities

          Often ▣           Occasionally ▣            Seldom ▣        Never ▣

          Restricted Securities

          Often ▣           Occasionally ▣            Seldom ▣        Never ▣

          Venture Capital Companies

          Often ▣           Occasionally ▣            Seldom ▣        Never ▣





[Remainder of page intentionally left blank]








C-7

--------------------------------------------------------------------------------

 

          The undersigned has been informed of the significance to the Company
of the foregoing representations and answers contained in this Confidential
Purchaser Questionnaire and such representations and answers have been provided
with the understanding that the Company and the Selling Agent will rely on
them. 

 
                                                                                 
Individual

Date:    ________________________                       
_______________________________
                                                                                   
Name of Individual
                                                                                   
(Please type or print)


                                                                                   
_______________________________
                                                                                   
Signature of Individual


                                                                                   
_______________________________
                                                                                   
Name of Joint Owner
                                                                                   
(Please type or print)


                                                                                   
_______________________________
                                                                                   
Signature (Joint Owner)


                                                           
                        Partnership, Corporation or
                                                                                   
Other Entity

Date:    ________________________
                  _______________________________
                                                                                   
Print or Type Entity Name

                                                                             
By: Name:_______________________
                                                                                               
      Print or Type Name

                                                                              
Title: ___________________________  

                                                                              
_________________________________
                                                                              
Signature

                                                                               Title:
____________________________

                                                                              
_________________________________
                                                                         
     Signature (other authorized signatory)




C-8

--------------------------------------------------------------------------------

 

Exhibit D

Form W9

























--------------------------------------------------------------------------------

 